DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 2, 6-10, and cancellation of claim 3.
Claim Objections
The previous objection to claim 1 has been withdrawn in view of the amendment filed on 07/26/22.
Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “the wavelength adjustment region includes a first phase adjustment layer, a number of wavelength adjustment layers, and a second phase adjustment layer, in order from the substrate, and an optical film thickness difference d being a difference between a total of optical film thicknesses of wavelength adjustment layers having the first emission wavelength, of the surface emitting laser and a total of optical film thicknesses of wavelength adjustment layers having the second emission wavelength, of the surface emitting laser is a film thickness difference satisfying condition of: 1.4 x 10-5λc + 5.8 x 10-3 < d < 0.26” in combination with the rest of the limitations as recited in claim 1. In particular, Suzuki merely discloses the wavelength adjustment region (FIG. 4, [0046]) includes a first phase adjustment layer (121, FIG. 4), a number of wavelength adjustment layers (122, FIG. 4), and a second phase adjustment layer (117, FIG. 4), but fails to disclose the first phase adjustment layer, the number of wavelength adjustment layers, and the second phase adjustment layer are in the claimed order and an optical thickness difference d satisfying the claimed inequality above. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2 and 4-10 are also allowable as they directly or indirectly depend on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828